
	

113 HR 5851 IH: Honoring Our Veterans By Exercising The Right To Vote On Veterans Day Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5851
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate Veterans Day as the Tuesday after the first Monday in November.
	
	
		1.Short title
			This Act may be cited as the Honoring Our Veterans By Exercising The Right To Vote On Veterans Day Act.2.Addition of election day as a legal public holidaySection 6103(a) of title 5, United States Code, is amended to read as follows:(a)The following are legal public holidays:New Year’s Day, January 1.Birthday of Martin Luther King, Jr., the third Monday in January.Washington’s Birthday, the third Monday in February.Memorial Day, the last Monday in May.Independence Day, July 4.Labor Day, the first Monday in September.Columbus Day, the second Monday in October.Veterans Day, the Tuesday after the first Monday in November.Thanksgiving Day, the fourth Thursday in November.Christmas Day, December 25..
